           Case 20-10566-MFW   Doc 987   Filed 07/27/21   Page 1 of 17



                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE

In re:                             )            Chapter 11
                                   )
Bluestem Brands, Inc.,             )
                                   )            Case No. 20-10566 (MFW)
                                   )
          Debtors.                 )            Rel. Docs. 919, 942,
                                   )            946, 947, 952, 956, 957,
                                   )            962
___________________________________)

                          MEMORANDUM OPINION1

     Before the Court are Motions for Allowance and Payment of

Administrative Claims filed by Prati Kreations (“Prati”) and DPI

Fashions Private Limited (“DPI”), respectively, as well as

Prati’s Motion for Reconsideration of the Order Disallowing or

Reclassifying Claim No. 1085.       The Plan Administrator filed

objections to the Motions on the ground that the claims are time-

barred or, alternatively, do not satisfy administrative priority

status under section 503(b)(1)(A) of the Bankruptcy Code (the

“Code”).    For the reasons stated below, the Court will overrule

the Plan Administrator’s Objections and grant the Motions.



I.   BACKGROUND

     On March 9, 2020 (the “Petition Date”), the Debtors filed

voluntary petitions for relief under chapter 11 of the Code.

Prior to filing bankruptcy, the Debtors placed several orders for


1
     This Memorandum Opinion constitutes the findings of fact and
conclusions of law of the Court pursuant to Rule 7052 of the
Federal Rules of Bankruptcy Procedure, which is made applicable
to contested matters by Rule 9014.
           Case 20-10566-MFW   Doc 987   Filed 07/27/21   Page 2 of 17



goods with two foreign vendors based in India, Prati and DPI

(collectively “the Vendors”).       In February 2020, the Vendors

placed the goods with a shipping carrier bound for the Debtors.

Some of the goods under these orders, which are the subject of

this dispute, were received by the Debtors post-petition:

$79,211.85 of Prati’s goods and $33,657.53 of DPI’s goods.

     DPI timely filed general unsecured proofs of claim, Nos. 247

and 259, for its shipments.      Prati timely filed a proof of claim

for a part of its shipments ($24,527.07) which alleged priority

under section 503(b)(9) (“Claim No. 1085”).           Claim No. 1085 was

reclassified as a general unsecured claim on August 3, 2020, when

Prati failed to respond to the Debtors’ First Omnibus

(Substantive) Objection to Claims.         (D.I. 654.)

     Prati filed its Motion for Allowance of an Administrative

Claim for $79,211.85 on December 8, 2020, and DPI filed its

Motion for Allowance of an Administrative Claim for $33,657.53 on

March 3, 2021.    (D.I. 919 & 947.)      Neither Motion was filed

before the Bar Date of September 27, 2020.           Prati also filed a

Motion to Reconsider the Court’s order reclassifying Claim No.

1085 as a general unsecured claim, and that amount is included as

part of Prati’s Administrative Claim.         (D.I. 942.)

     The Plan Administrator filed objections to the Vendors’

Motions.    (D.I. 946 & 947.)    The Vendors filed Replies.              (D.I.

956 & 957.)    The Court heard oral argument on April 22, 2021,


                                     2
           Case 20-10566-MFW   Doc 987   Filed 07/27/21   Page 3 of 17



after which the Court took the matter under advisement.                  With the

Court’s permission, the Vendors filed a Letter on April 26, 2021,

addressing new authority cited by the Plan Administrator in oral

argument.    (D.I. 962.)



II.   JURISDICTION

      The Court has jurisdiction over these contested matters.

28 U.S.C. §§ 1334(b) & 157(b)(2)(B) (giving bankruptcy courts

jurisdiction over the allowance of claims asserted against the

estate).    The Court may enter a final order on issues integral to

allowance of claims.     Stern v. Marshall, 564 U.S. 462, 499

(2011).



III. DISCUSSION

      A.    Standard of Review

            1.    Section 503(b)(1)(A) Administrative Status

      Section 503(b)(1)(A) of the Code grants administrative

status to claims for “the actual, necessary costs and expenses of

preserving the estate . . . .”       11 U.S.C. 503.        See In re O’Brien

Env’t Energy, Inc., 181 F.3d 527, 532-33 (3d Cir. 1999).                  The

burden of proof is on the claimant to establish that the goods or

services provided actually benefitted the estate and were

necessary to preserve the value of the estate’s assets.                  Id.




                                     3
          Case 20-10566-MFW   Doc 987    Filed 07/27/21   Page 4 of 17



            2.   Late-Filed Claims

     Section 503(a) of the Code provides that an entity may

“tardily file” a request for payment of an administrative expense

“if permitted by the court for cause.”          Many courts apply the

“excusable neglect” standard under Rule 9006(b)(1) in determining

whether “cause” exists under section 503(a).              Fed. R. Bankr. P.

9006.    See, e.g., In re AMF Bowling Worldwide, Inc., 520 B.R.

185, 196 (Bankr. E.D. Va. 2014); In re Bridgeview Aerosol, LLC,

No. 09 B 41021, 2010 WL 2465401, at *2 (Bankr. N.D. Ill. June 16,

2010).

            3.   Reconsideration of Disallowed/Reclassified Claim

     Similarly, section 502(j) of the Code provides that a claim

that was disallowed may be “reconsidered for cause.”               Courts

apply the “excusable neglect” standard under Federal Rule of

Civil Procedure 60(b) in determining whether to reconsider a

claim under section 502(j).2     See In re Inacom Corp., Civ. A. 04-

390-GMS, 2004 WL 2283599, at *2 (D. Del. Oct. 4, 2004) (applying

excusable neglect standard to reconsideration of previously

disallowed claim); U.S. v. Motor Freight Express (In re Motor

Freight Express), 91 B.R. 705, 711 (Bankr. E.D. Pa. 1988)

(applying excusable neglect standard in reconsidering an

administrative claim previously classified as a priority claim).


2
     Rule 9024 of the Federal Rules of Bankruptcy Procedure
incorporates Federal Rule of Civil Procedure 60(b) in contested
matters.

                                     4
          Case 20-10566-MFW   Doc 987   Filed 07/27/21   Page 5 of 17



           4.   Excusable Neglect

     The Supreme Court identified four factors for determining

excusable neglect: “the danger of prejudice to the debtor, the

length of the delay and its potential impact on judicial

proceedings, the reason for the delay, including whether it was

within the reasonable control of the movant, and whether the

movant acted in good faith.”      Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P’ship., 507 U.S. 380, 395 (1993)

(adopting test applied by lower court to consideration of

creditor’s late-filed claim).      See also, In re Am. Classic

Voyages Co., 405 F.3d 127, 133 (3d Cir. 2005) (affirming denial

of request to file late claim because creditor had not

established excusable neglect); In re O’Brien Envtl. Energy,

Inc., 188 F.3d 116, 126-27 (3d Cir. 1999) (concluding that

creditor had met the Pioneer standards and remanding for

consideration of late-filed claim).

     B.    Reconsideration/Late-filed Claims

     Although both Administrative Claims were filed after the bar

date, the Plan Administrator only argued that DPI’s was time-

barred.   The Plan Administrator did, however, object to Prati’s

Motion for Reconsideration.     Because the issues raised by the

Motions and the Plan Administer’s objections apply the excusable

neglect standard, the Court considers them together.




                                    5
         Case 20-10566-MFW   Doc 987   Filed 07/27/21   Page 6 of 17



          1.   Prejudice to the Debtor

     The Vendors argue that there is no prejudice to the estate

by considering their claims.     They contend that they filed

proofs of claim that contained sufficient information to put the

Debtors on notice that they had incurred administrative expenses.

Although their proofs of claim did not include delivery receipts,

they did include invoices for goods that the Debtors acknowledged

they received post-petition.

     In similar circumstances, Courts have recharacterized proofs

of claim as requests for payment of administrative expenses.           See

In re Hemingway Transp., Inc., 993 F.2d 915, 928-29 (1st Cir.

1993) (recharacterizing a timely filed proof of claim as a

request for payment of an administrative claim); In re Fas Mart

Convenience Stores, Inc., 320 B.R. 587, 593–94 (Bankr. E.D. Va.

2004) (same, if the proof of claim describes an administrative

expense in substance); In re Cardinal Indus., Inc., 151 B.R. 838,

841 (Bankr. S.D. Ohio 1992) (treating filed proof of claim as a

formal request for an administrative expense, in the interest of

judicial economy).   But see In re Taco Bueno Rests., Inc., 606

B.R. 289, 301-03 (Bankr. N.D. Tex. 2019) (denying late-filed

application for administrative expense, despite claimant’s timely

filed proof of claim that asserted a claim for post-petition

rent).




                                   6
         Case 20-10566-MFW   Doc 987   Filed 07/27/21   Page 7 of 17



     The Court agrees with the analysis of the Courts which

recharacterize timely filed proofs of claim as administrative

claims if they contain sufficient facts to put the debtor on

notice that they are administrative claims.

     The Court concludes that in this case, the Vendors’ claims

meet that standard.    Therefore, the Court finds that there will

not be any prejudice to the estate if it considers the late-filed

administrative claims of the Vendors or reconsiders its order

classifying part of Prati’s claim as a general unsecured claim.

The Debtors had notice of the facts relevant to the Vendors’

claims, because they both filed proofs of claim.           Although

neither claim attached proof of delivery of the goods, the

Debtors’ notice of the general bar date did not require that

evidence.    (D.I. 220.)   Further, the Debtors’ records reflected

that they received the goods at issue post-petition.

     Therefore, the Court finds that this factor favors

considering the merits of those claims.

            2.   Length of Delay and Impact on Proceedings

     The Court finds that the length of delay of two to five

months between the Administrative Claims Bar Date and the filing

of the Vendors’ Motions is not sufficient to warrant denying

them.   The Court notes that the claims reconciliation process is

still ongoing and distributions to creditors have not begun.           See

O’Brien, 188 F.3d at 130; Inacom, 2004 WL 2283599, at *4.


                                   7
          Case 20-10566-MFW   Doc 987   Filed 07/27/21   Page 8 of 17



Therefore, this factor favors considering the merits of the

claims.

            3.   Reason for Delay

       The Vendors argue that they are Indian companies unfamiliar

with U.S. bankruptcy law and should not be penalized for failing

to timely appreciate that they were entitled to administrative

claims for goods delivered post-petition, and that such claims

require the filing of a request or motion for payment rather than

a proof of claim on Form 410.

       The Plan Administrator responds that the Vendors conduct

business with various international merchants, are well-versed in

international transactions, and had no issues timely filing pro

se proofs of claim, which at the very least evidences their

competency to understand the general mechanics of the Debtors’

bankruptcy case and to navigate the claims agent website.               The

Plan Administrator contends that the Vendors should have been

able to file their administrative claims timely.            The Plan

Administrator further argues that it properly served notice of

the objection to Prati’s general unsecured claim on the email

addresses and physical addresses listed by Prati on its proof of

claim. (D.I. 453.)    Therefore, it argues that Prati’s failure to

timely respond to that objection should preclude it from doing so

now.

       Prati asserts that it has no record of receiving the


                                    8
          Case 20-10566-MFW   Doc 987   Filed 07/27/21   Page 9 of 17



objection.   Prati argues that the presumption that it received

the objection which was mailed to its address should not apply to

international mail delivery, especially during a global pandemic.

It also notes there were numerous delays in the U.S. Postal

Service caused by the pandemic, as well as the additional burden

on that system caused by the use of mail-in ballots during the

national election.

     The Court finds that the claimants are foreign vendors

lacking knowledge of the intricacies of U.S. bankruptcy law who

(though able to file proofs of claim, pro se) did not appreciate

the necessity to file requests for allowance of administrative

claims.   See Pioneer, 507 U.S. at 392 (finding that even if the

reason for delay was in the control of the movant, it is not

dispositive).

     Even if Prati did receive the objection and the Vendors

received notice of the Administrative Claim Bar Date, however,

the Court concludes that it does not preclude the Court from

considering the merits of their administrative claims under the

Pioneer standard.

     Therefore, the Court finds that this factor supports

consideration of the administrative claims.

           4.   Good Faith

     The Plan Administrator does not question the good faith of

the Vendors, and the Court finds that the Vendors, by filing


                                    9
          Case 20-10566-MFW   Doc 987    Filed 07/27/21   Page 10 of 17



their unsecured proofs of claim, pro se, made a good faith effort

to apprise the Debtors in a timely fashion that they had

administrative claims for goods delivered post-petition.                  The

Vendors should not be penalized for failing to appreciate the

priority status of their claims or the necessity to file requests

for administrative claims rather than proofs of claim.

     Applying the Pioneer factors, the Court concludes that the

Vendors meet the standard for consideration of their late-filed

administrative claims, and for granting Prati’s Motion for

Reconsideration, “for cause” under sections 503(a) and 502(j).

“[T]he lack of any [alleged or demonstrated] prejudice to the

[Debtors] or to the interests of efficient judicial

administration, combined with the good faith of [the claimants]

and counsel, weigh strongly in favor of permitting the tardy

claim[s].”    Pioneer, 507 U.S. at 397-98.

     C.    Merits of the Administrative Claims

     Finding “cause” to consider the late-filed administrative

claims under the excusable neglect standard, the Court will

address whether goods physically received post-petition warrant

administrative status under section 503(b)(1)(A).

     The Plan Administrator argues that the Vendors are not

entitled to administrative claims under section 503(b)(1)(A)

because that section requires that the claim arise from a

transaction with the debtor-in-possession that benefitted the


                                    10
          Case 20-10566-MFW   Doc 987    Filed 07/27/21   Page 11 of 17



estate.   The Plan Administrator argues that claims arising from

contracts that had been fully performed by the Vendors (by

delivery of their goods to the carrier) at the time the

bankruptcy case commenced are not executory contracts and,

therefore, do not constitute a transaction with the debtor-in-

possession.

     In support, the Plan Administrator cites several cases.

See, e.g., In re Energy Future Holdings Corp., 990 F.3d 728, 741-

42 (3d Cir. 2021) (noting that “[a]n administrative expense claim

is entitled to priority under Section 503(b)(1)(A) if: (1) there

was a post-petition transaction between the claimant and the

estate, and (2) those expenses yielded a benefit to the estate.”

(internal quotations omitted)); O’Brien, 181 F.3d at 532-33 (“For

a claim in its entirety to be entitled to first priority under [§

503(b)(1)(A)], the debt must arise from a transaction with the

debtor-in-possession . . . . [and] the consideration supporting

the claimant’s right to payment [must be] beneficial to the

debtor-in-possession in the operation of the business.” (quoting

Cramer v. Mammoth Mart, Inc., (In re Mammoth Mart, Inc.), 536

F.2d 950, 954 (1st Cir. 1976)); In re Women First Healthcare,

Inc., 332 B.R. 115, 123 (Bankr. D. Del. 2005) (“To establish an

administrative claim under this section, there must be (1) a

post-petition transaction between the claimant and the estate and

(2) a benefit to the estate.”) (citing O’Brien, 181 F.3d at 532-

33)).

                                    11
        Case 20-10566-MFW   Doc 987    Filed 07/27/21    Page 12 of 17



     The Plan Administrator argues that the Vendors’ claims

cannot constitute transactions with the debtor-in-possession

because their contracts were completed pre-petition when the

Vendors delivered their goods to the shipper.             The Plan

Administrator relies on the Uniform Commercial Code (the “UCC”)

which provides that title and risk of loss pass from the seller

to the buyer when the goods are placed with the carrier.                 UCC §§

2-319, 2-320, 2-401(2), 2-504, 2-509(1)(a).             See, e.g., In re

Mayer Pollock Steel Corp., 157 B.R. 952, 963 (Bankr. E.D. Pa.

1993) (disallowing § 503(b)(1)(A) administrative claim, despite

the physical receipt of goods post-petition, because the seller’s

placement of goods with the common carrier transferred risk of

loss to the buyer, and thus, completed the transaction for the

sale of goods pre-petition); In re Nevins Ammunition, Inc., 79

B.R. 11, 17 (Bankr. D. Idaho 1987) (same).

     The Vendors respond that most of the cases cited by the Plan

Administrator are not persuasive because they dealt with

situations that were obviously post-petition transactions.                See

Energy Future, 990 F.3d at 741-42 (dispute as to administrative

status of breakup fees owed under post-petition merger

agreement); O’Brien, 181 F.3d at 532-33 (dispute as to

administrative status of breakup fees contained in post-petition

purchase agreement which court had not approved); Women First,

332 B.R. at 123, 125 (awarding administrative expense for actions


                                  12
         Case 20-10566-MFW   Doc 987    Filed 07/27/21   Page 13 of 17



taken by winning bidder in preparation for purchase of debtors’

assets, prior to the rescission of the sale order, to the extent

those actions benefitted the estate).         They argue that those

cases did not hold, as the Plan Administrator suggests, that a

post-petition transaction was a requirement of an administrative

claim.

     The Vendors argue, instead, that the Third Circuit decision

in Marin Motor Oil controls this case.         In re Marin Motor Oil,

Inc., 740 F.2d 220, 224-25 (3d Cir. 1984).           In Marin Motor Oil,

the Third Circuit held that in determining allowance of a

reclamation claim asserted under section 546(c) for goods sold,

‘receipt’ of goods under the UCC was the moment the debtor or its

bailee physically possessed the goods rather than the moment

title passes (by delivery to the common carrier).             Id.   See also

In re World Imports, Ltd., 862 F.3d 338, 342 (3d Cir. 2017)

(holding that ‘receipt’ of goods was the date of physical receipt

rather than the date title passes for purposes of administrative

priority under § 503(b)(9)).     The Vendors argue that those cases

acknowledged that even if title is transferred on delivery of

goods to the carrier, a seller retains the right to stop delivery

under section 2-705 of the UCC until the goods are physically

received by the debtor.

     The Plan Administrator counters that Marin Motor Oil and

World Imports are distinguishable from the instant case because


                                   13
        Case 20-10566-MFW   Doc 987    Filed 07/27/21   Page 14 of 17



they dealt with reclamation under section 546(c) or

administrative expenses under section 503(b)(9), not

administrative status under section 503(b)(1)(A).            Marin Motor

Oil, 740 F.2d at 224-25; World Imports, 862 F.3d at 342.                The

Plan Administrator notes that sections 546(c) and 503(b)(9) both

include the term “received” while section 503(b)(1)(A) does not.

Therefore, the Plan Administrator argues that the date goods are

“received” is germane to reclamation and section 503(b)(9)

claims, but not to section 503(b)(1)(A) claims.

     The Court starts with the language of section 503(b)(1)(A),

which provides that administrative status shall be allowed for

“the actual, necessary costs and expenses of preserving the

estate . . . after the commencement of the case.”            11 U.S.C. §

503(b)(1)(A).   Therefore, the Court concludes that the correct

standard for determination of an administrative claim under that

section is simply whether the Vendors provided a benefit to the

estate post-petition.   It does not require that there be a post-

petition contract.   In this case, it is undisputed that the

Vendors’ goods were physically received by the Debtors after

commencement of the bankruptcy cases and were beneficial and

necessary to preserving the estate, as the Debtors resold those

goods and used the proceeds.

     The Court finds the cases cited by the Plan Administrator do

not support its argument that an administrative claim requires a


                                  14
         Case 20-10566-MFW   Doc 987    Filed 07/27/21   Page 15 of 17



post-petition contract.      None of those cases held that

administrative claims can only arise under an executory contract

at the commencement of the case or a contract entered into post-

petition with the debtor-in-possession.          While those cases

involved executory or post-petition contracts, the courts were

not asked to decide whether the lack of such a contract

prohibited the allowance of an administrative expense.              See

Energy Future, 990 F.3d at 741-42; O’Brien, 181 F.3d at 532-33;

Women First, 332 B.R. at 123, 125.

      Instead, the Court concludes that Marin Motor Oil and World

Imports are more akin to the facts of this case because both

dealt with the sale and receipt of goods.          See Marin Motor Oil,

740 F.2d at 224-25; World Imports, 862 F.3d at 342.              In those

cases, the Third Circuit held that a contract for the sale of

goods is governed by the UCC under which the rights of buyers and

sellers are not entirely determined by the date title passes.

Under the UCC, the Court noted that sellers of goods retain the

right to stop delivery or reclaim the goods, even after the

passage of title, until the buyer physically receives the goods.

Id.

      As a result, in Marin Motor Oil, the Third Circuit concluded

that goods physically received by the debtor with the relevant

reclamation period were entitled to priority under section

546(c), even though the goods were delivered to the carrier


                                   15
           Case 20-10566-MFW   Doc 987    Filed 07/27/21   Page 16 of 17



before that date.     Marin Motor Oil, 740 F.2d at 224-25.

Similarly, in World Imports, the Third Circuit held that goods

physically received by the debtor within twenty days before the

bankruptcy petition were entitled to administrative priority

under section 503(b)(9) even though they were delivered to the

carrier before that period.       World Imports, 862 F.3d at 342.           The

Court finds that there is no good reason to give a claim for

goods physically received on or after the bankruptcy filing a

lower priority than a claim for goods received before the filing

date.

     Although section 503(b)(1)(A) does not use the word

“received” (as do sections 503(b)(9) and 546(c)), the Court does

not find that distinction relevant.          Section 503 accords

administrative status to many types of claims; it does not deal

exclusively with the sale of goods, as do sections 503(b)(9) and

546(c).    Therefore, it is not surprising that its language is

broader.

     As noted, the test for an administrative claim under section

503(b)(1)(A) is whether the goods or services provided post-

petition actually benefitted or preserved the estate.                Because

the goods sold by the Vendors were physically received and sold

by the Debtors after the commencement of the case, the Court

concludes that they satisfy that test.           See, e.g., In re S.

Montana Elec. Generation & Transmission Co-op., Inc. No. 11-


                                     16
         Case 20-10566-MFW   Doc 987   Filed 07/27/21   Page 17 of 17



62031-11, 2013 WL 85162, at *5 (Bankr. D. Mont. Jan. 8, 2013)

(finding that the portion of an asserted § 503(b)(9) claim

representing goods delivered post-petition should be treated as a

§ 503(b)(1)(A) claim).

      Therefore, the Court concludes that the Vendors are entitled

to administrative claim status under section 503(b)(1)(A) for the

goods physically received by the Debtors post-petition.



IV.   CONCLUSION

      For the foregoing reasons, the Court will grant Prati’s

Motion to Reconsider Claim No. 1085 and its Motion for Allowance

of an Administrative Claim in the amount of $79,211.85.                 The

Court will also allow DPI’s Motion for Allowance of an

Administrative Claim in the amount of $33,657.33.

      An appropriate Order is attached.



Dated: July 27, 2021                    BY THE COURT:



                                        Mary F. Walrath
                                        United States Bankruptcy Judge
